Citation Nr: 1739378	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-40 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a spine disorder, to include herniated nucleus pulposus, subluxation, L4-5, L2-3, and arthritis.

2.  Entitlement to service connection for a heart disorder, to include cardiomyopathy, congestive heart failure, and atrial fibrillation, as secondary to service-connected bronchial asthma with COPD.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the U.S. Air Force from July 1951 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the St. Louis, Missouri, Regional Office (RO).

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Lumbar spine degenerative arthritis with herniated nucleus pulposus, subluxation, L4-5, L2-3 disability is not attributable to service and arthritis of the lumbar spine may not be presumed to have been incurred therein.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).
Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation in regard to the Veteran's claim for lumbar spine disability.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  

Neither the Veteran nor has representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

No further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Law and Regulations

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection - Lumbar Spine

The Board notes initially that the Veteran's correspondence regarding a claim for service connection for a lumbar spine disability has been unclear, and the RO may have incorrectly developed this appeal.  The Veteran's correspondence dated June 2013 does not contain an assertion of a connection between his "debilitating arthritis" and his service.  Similarly, the Veteran's correspondence dated March 2014 specifically states that he "never claimed service connection for arthritis."  

The Veteran submitted a Substantive Appeal dated December 2015, following the issuance of an October 2015 Statement of the Case for the issue of service connection for a lumbar spine disability; however, his accompanying statement relates solely to his appeal for service connection for a cardiac disability.  See VA Form 9 dated December 2015.
Nevertheless, to ensure that the Veteran receives a decision on any matter he intended to appeal, the Board will proceed to adjudicate the merits of the matter.

The Board notes there is evidence of a post-service onset of lumbar spine pathology; the Veteran submitted a January 1993 claim for pension, noting injury to the lumbar spine in 1967.  

Post-service treatment notes show the Veteran underwent surgery in 1967 for lumbar spine injury.  See Treatment note dated October 1979.  In October 1979 the Veteran reported low back pain for approximately 10-15 years, outside of the timeframe for his period of active service.  Post-service records also show the Veteran underwent treatment for a herniated disc in 1987.  

The service treatment record does not show the Veteran manifested a lumbar spine disability in service or that he incurred injury or disease of the lumbar spine in service.  The Veteran's June 1955 periodic examination and February 1958 separation examination were normal in respect to the Veteran's claimed lumbar spine disability and the remainder of the service treatment record does not show complaints of or treatment for lumbar spine disease or injury.  The record does not indicate that the Veteran manifested a chronic lumbar spine disability within one year of discharge from active service.  38 C.F.R. §§ 3.303(b), 3.309.

The Board finds a preponderance of the evidence is against the claim based on the lack of manifestations of in-service pathology related to his claimed disabilities, a lack of a nexus between his claimed disabilities and his service, and the clinical evidence of record, which does not show a relationship between his current disability and his service or continuous symptoms of lumbar spine disability since February 1958 to the present.  As the preponderance of the evidence is against the claim, service connection is not warranted for a lumbar spine disability on any basis.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



The Board acknowledges and appreciates the Veteran's years of honorable service to this country.  This decision denying service connection is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the claim, the claim cannot be granted.


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

Service Connection - Cardiac Disability

The Veteran seeks to establish entitlement to service connection for a cardiac disability, to include as secondary to his service-connected asthma and chronic obstructive pulmonary disease (COPD) disabilities.  The Veteran submitted a statement dated March 2013, noting he suffered from congestive heart failure.  The Veteran submitted a June 2013 statement, asserting that he believed his service-connected respiratory disorders caused his or aggravated his cardiac disabilities.

The Veteran submitted a VA Form 9, dated December 2015, noting that two cardiologists told him: 1) use of bronchodilators is damaging the heart; and 2) use of bronchodilators excites the heart.  The Board notes that the Veteran's correspondence dated December 2015 indicates he has not been prescribed bronchodilators in two or three years.  In light of the Veteran's correspondence with VA, the Board interprets the claim as solely based secondary service connection, either proximately due to or aggravated by a service-connected disability.  

In a November 2016 remand, the Board directed VA to obtain an additional opinion regarding the Veteran's claimed cardiac disability.  VA obtained an additional opinion in January 2017.  The January 2017 examiner opined that it was less likely than not that the Veteran's cardiac disability was caused or aggravated by his service-connected COPD or his asthma disability.  The examiner stated that the service-connected bronchial asthma and deviated septum disabilities are not recognized causative or aggravating factors for atrial fibrillation, heart failure, or cardiomyopathy.  The examiner provided a seemingly contradictory statement, however, noting that bronchodilators "may increase the rate of his established atrial fibrillation."  The January 2017 examiner did not provide any rationale for this conclusion and the Board finds that this opinion is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The same examiner provided a June 2015 VA opinion; however, that opinion also does not adequately address whether the Veteran's cardiac disabilities were permanently worsened (aggravated) by his service-connected asthma with COPD disability.

The Board finds that there has not been substantial compliance with the November 2016 remand directives and an additional opinion with supporting rationale is necessary to address whether an increase in severity of the Veteran's nonservice-connected cardiac disabilities is proximately due to or the result of his service connected bronchial asthma with COPD.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also notes that the Veteran receives treatment for cardiac disabilities from VA.  These records may be relevant to the appeal and should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

2.  Obtain a VA opinion from a different examiner.  

The examiner is directed to review the service treatment records, VA, and private medical treatment records, and the Veteran's statements.  The examiner must address the following:

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that cardiomyopathy, congestive heart failure, or atrial fibrillation were caused by asthma with COPD, to include the prescription of bronchodilators.

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that cardiomyopathy, congestive heart failure, or atrial fibrillation were permanently worsened beyond a normal progression of the disease by asthma with COPD, to include the prescription of bronchodilators.

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. 

If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.

3.  After the above development is completed, adjudicate the claim remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


